DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 13 and 18 are directed to a captioning method (Step 1, Yes). 

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: determining a first availability of the first captioning resource type; based at least in part on the first availability of the first captioning resource type, selecting one of: (i) a first resource of the first captioning resource type instead of a resource of the second captioning resource type to generate text captions of the first voice signal; and (ii) a second resource of the second captioning resource type to generate text captions of the first voice signal; in response to selecting the first resource: (a) obtaining revoiced audio generated by a revoicing of the first voice signal by a captioning assistant (CA); (b) generating first caption text corresponding to the revoiced first voice signal using a first automatic speech recognition (ASR) engine; and transmitting the first caption text to the AU device; and in response to selecting the second resource: (a) generating first caption text corresponding to the first voice signal using a second ASR engine as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind, for example, a users may mentally perform each of the recited steps.  Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1, 13 and 18 recites the additional elements of: Automatic Speech Recognition Engine (ASR).   There is no physical product recited in the claims(STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 13 and 18 recites the additional elements of: Automatic Speech Recognition Engine (ASR).   There is no physical product recited in the claims set forth above for Step 2A, Prong 2. Hence the claimed method can be performed by a human mind. 
	
Claim Objections
Claims 28 and 31 are objected to because of the following informalities: 
Claims 28 and 31 include two instances of steps (i), (ii) and (iii).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 5 – 8, 10 – 11, 13 – 14 and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtrab et al. (US 2012/0265529 A1) in view of Othmer et al. (US 2004/0064317 A1)
Re claims 1, 13 and 18:
1. Nachtrab teaches a captioning method for providing captioning services to an assisted user (AU) using an AU device to communicate via voice with a hearing user using a HU device, the AU device including a display for presenting captions corresponding to voice signal during an AU-HU communication session, the method for use with a captioning system including at least a first captioning resource type required to facilitate a first captioning process and a second captioning resource type required to facilitate a second captioning process, wherein the first captioning process is a revoicing captioning process, the method comprising the steps of, during a first AU-HU communication session (Nachtrab, fig. 1, “U”, “CP”, “CA”; U – AU; CP – hearing user; CA – CA; fig. 6; [0009]; fig. 8; [0074]; [0017], “operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition”; [0084], “the different operators or communication assistants CA”; [0074], “different terminals 8-1, 8-2, ... , 8-N of operators or communication assistants CA depending on the detected area of the current position”; 8-N operators includes first and second CAs): 
receiving a first voice signal (Nachtrab, [0023], “wherein the input spoken language of the user is transported within a corresponding stream of voice over IP data packets to a transcription server”); 
determining the first captioning resource type (Nachtrab, [0017], “terminals of operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition by the selected speech recognition algorithm run by said transcription server”; fig. 12; [0010], “a speech recognition algorithm is selected depending on a natural language or dialect spoken”; the selected speech recognition algorithm – first captioning resource type; as selected speech recognition algorithm based on conditions such as: dialect, position, language... see fig. 12); 
selecting, based at least in part on the first captioning resource type, a first resource of the first captioning resource type instead of a resource of the second captioning resource type to generate a transcript of the first voice signal (Nachtrab, [0023]; [0005], “The speech of the communication partner CP is forwarded to a Speech Recognition Unit SRU which transcribes the revoiced speech of the communication partner CP provided by the communication assistant CA into text data which is forwarded to the terminal of the hearing impaired user U which can read the text on his display”; [0030], “(d) wherein streams of voice over IP data packets transporting said spoken language received by said transcription server (7) from said mobile device (2) are switched to terminals (8) of operators to which the spoken language is output and which re-voice the spoken language for speech recognition by said selected speech recognition algorithm (SRA) run by said transcription server (7)”; [0060]; [0017], “terminals of operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition by the selected speech recognition algorithm run by said transcription server”; Nachtrab teaches a selected speech recognition algorithm (SRA) is selected by a transcription system to transcribe a repeated or revoice language by an operator or a communication assistant); 
obtaining revoiced audio generated by a revoicing of the first voice signal by a captioning assistant (CA) (Nachtrab, [0017]; [0060], “revoice”); 
generating first caption text corresponding to the revoiced first voice signal using a first automatic speech recognition (ASR) system (Nachtrab, [0023]; [0030], “operators to which the spoken language is output and which re-voice the spoken language for speech recognition by said selected speech recognition algorithm (SRA) run by said transcription server (7)”; [0060], “The speech recognition algorithm SRA employed by the transcription server 7 is selected in the transcription system”); and
transmitting the first caption text to the AU device (Nachtrab, [0064], “for transcription of spoken language into continuous text for a user U”; [0067], “the transformed continuous text is transmitted by the transcription server 7 to the mobile device 2 of the user U or to a user terminal of the respective user U in real time. The transformed continuous text can be displayed on a display of the mobile device 2 to the user”).

13. Nachtrab teaches a captioning method for providing captioning services to an assisted user (AU) using an AU device to communicate via voice with a hearing user using a HU device, the AU device including a display for presenting captions corresponding to voice signal during an AU-HU communication session, the method for use with a captioning system including at least a first captioning resource type required to facilitate a first captioning process and a second captioning resource type required to facilitate a second captioning process, wherein the second captioning process is a revoicing captioning process, the method comprising the steps of, during a first AU-HU communication session (Nachtrab, fig. 1, “U”, “CP”, “CA”; U – AU; CP – hearing user; CA – CA; fig. 6; [0009]; fig. 8; [0074]; [0017], “operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition”; [0084], “the different operators or communication assistants CA”; [0074], “different terminals 8-1, 8-2, ... , 8-N of operators or communication assistants CA depending on the detected area of the current position”; 8-N operators includes first and second CAs): 
receiving a first voice signal (Nachtrab, [0023], “wherein the input spoken language of the user is transported within a corresponding stream of voice over IP data packets to a transcription server”); 
determining the second captioning resource type (Nachtrab, [0017], “operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition”; [0084], “the different operators or communication assistants CA”; [0074], “different terminals 8-1, 8-2, ... , 8-N of operators or communication assistants CA depending on the detected area of the current position”; 8-N operators includes first and second CAs); 
selecting, based at least in part on the second captioning resource type, a first resource of the first captioning resource type instead of a resource of the second captioning resource type to generate a transcript of the first voice signal (Nachtrab, [0023]; [0005], “The speech of the communication partner CP is forwarded to a Speech Recognition Unit SRU which transcribes the revoiced speech of the communication partner CP provided by the communication assistant CA into text data which is forwarded to the terminal of the hearing impaired user U which can read the text on his display”; [0030], “(d) wherein streams of voice over IP data packets transporting said spoken language received by said transcription server (7) from said mobile device (2) are switched to terminals (8) of operators to which the spoken language is output and which re-voice the spoken language for speech recognition by said selected speech recognition algorithm (SRA) run by said transcription server (7)”; [0060]; [0017], “terminals of operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition by the selected speech recognition algorithm run by said transcription server”; Nachtrab teaches a selected speech recognition algorithm (SRA) is selected by a transcription system to transcribe a repeated or revoice language by an operator or a communication assistant); 
generating first caption text corresponding to the first voice signal using a first automatic speech recognition (ASR) system associated with the selected first resource (Nachtrab, [0023]; [0030], “operators to which the spoken language is output and which re-voice the spoken language for speech recognition by said selected speech recognition algorithm (SRA) run by said transcription server (7)”; [0060], “The speech recognition algorithm SRA employed by the transcription server 7 is selected in the transcription system”); and 
transmitting the first caption text to the AU device (Nachtrab, [0064], “for transcription of spoken language into continuous text for a user U”; [0067], “the transformed continuous text is transmitted by the transcription server 7 to the mobile device 2 of the user U or to a user terminal of the respective user U in real time. The transformed continuous text can be displayed on a display of the mobile device 2 to the user”).

18. A captioning method for providing captioning services to an assisted user (AU) using an AU device to communicate via voice with a hearing user using a HU device, the AU device including a display for presenting captions corresponding to voice signal during an AU-HU communication session, the method for use with a captioning system including at least a first captioning resource type required to facilitate a first captioning process and a second captioning resource type required to facilitate a second captioning process, wherein the first captioning process is a revoicing captioning process, the method comprising the steps of, during a first AU-HU communication session (Nachtrab, fig. 1, “U”, “CP”, “CA”; U – AU; CP – hearing user; CA – CA; fig. 6; [0009]; fig. 8; [0074]; [0017], “operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition”; [0084], “the different operators or communication assistants CA”; [0074], “different terminals 8-1, 8-2, ... , 8-N of operators or communication assistants CA depending on the detected area of the current position”; 8-N operators includes first and second CAs): 
receiving a first voice signal (Nachtrab, [0023], “wherein the input spoken language of the user is transported within a corresponding stream of voice over IP data packets to a transcription server”); 
determining the first captioning resource type (Nachtrab, [0017], “terminals of operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition by the selected speech recognition algorithm run by said transcription server”; fig. 12, “Select Transcription Service”; [0010], “a speech recognition algorithm is selected depending on a natural language or dialect spoken”; the selected speech recognition algorithm – first captioning resource type; selected speech recognition algorithm based on conditions such as: dialect, position, language... see fig. 12); 
based at least in part on the first captioning resource type, selecting one of: 
(i) a first resource of the first captioning resource type instead of a resource of the second captioning resource type to generate text captions of the first voice signal (Nachtrab, [0023]; [0005], “The speech of the communication partner CP is forwarded to a Speech Recognition Unit SRU which transcribes the revoiced speech of the communication partner CP provided by the communication assistant CA into text data which is forwarded to the terminal of the hearing impaired user U which can read the text on his display”; [0030], “(d) wherein streams of voice over IP data packets transporting said spoken language received by said transcription server (7) from said mobile device (2) are switched to terminals (8) of operators to which the spoken language is output and which re-voice the spoken language for speech recognition by said selected speech recognition algorithm (SRA) run by said transcription server (7)”; [0060]; [0017], “terminals of operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition by the selected speech recognition algorithm run by said transcription server”; Nachtrab teaches a selected speech recognition algorithm (SRA) is selected by a transcription system to transcribe a repeated or revoice language by an operator or a communication assistant); and 
(ii) a second resource of the second captioning resource type to generate text captions of the first voice signal (Nachtrab, [0023], “switches the stream of received voice over IP data packets received from a mobile device of a user to terminals of operators depending on the area of the current position of the mobile device”; [0017], “operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition”; [0084], “the different operators or communication assistants CA”; [0074], “different terminals 8-1, 8-2, ... , 8-N of operators or communication assistants CA depending on the detected area of the current position”; 8-N operators includes first and second CAs); 
in response to selecting the first resource (Nachtrab, fig. 12): 
(a) obtaining revoiced audio generated by a revoicing of the first voice signal by a captioning assistant (CA) (Nachtrab, [0017]; [0060], “revoice”); 
(b) generating first caption text corresponding to the revoiced first voice signal using a first automatic speech recognition (ASR) engine (Nachtrab, [0023]; [0030], “operators to which the spoken language is output and which re-voice the spoken language for speech recognition by said selected speech recognition algorithm (SRA) run by said transcription server (7)”; [0060], “The speech recognition algorithm SRA employed by the transcription server 7 is selected in the transcription system”); and 
transmitting the first caption text to the AU device (Nachtrab, [0064], “for transcription of spoken language into continuous text for a user U”; [0067], “the transformed continuous text is transmitted by the transcription server 7 to the mobile device 2 of the user U or to a user terminal of the respective user U in real time. The transformed continuous text can be displayed on a display of the mobile device 2 to the user”); and 
in response to selecting the second resource: 
(a) generating first caption text corresponding to the first voice signal using a second ASR engine (Nachtrab, [0023], “switches the stream of received voice over IP data packets received from a mobile device of a user to terminals of operators depending on the area of the current position of the mobile device”; [0017], “operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition”; [0084], “the different operators or communication assistants CA”; [0074], “different terminals 8-1, 8-2, ... , 8-N of operators or communication assistants CA depending on the detected area of the current position”; 8-N operators includes first and second CAs).

Nachtrab teaches a list of operators or communication assistants CA (Nachtrab, [0084], “the different operators or communication assistants CA can be located in a call center connected to the transcription server 7 via the network 6. In another embodiment the different operator or communication assistants CA can work in their home office where the terminals 8-i are located”; [0074], “The switching unit 7C switches the stream of received voice over IP data packets received from a mobile device 2 of the user U to different terminals 8-1, 8-2, ... , 8-N of operators or communication assistants CA depending on the detected area of the current position of the mobile device 2”).   Nachtrab does not explicitly availability of a CA or selecting a second CA.  

Othmer et al. (US 2004/0064317 A1) teaches a system and method for providing a transcription service
over a network. The transcription service includes a transcription server, a database, and several communication gateways.  Othmer further teaches determining a first availability of the first captioning resource type and (ii) a second resource of the second captioning resource type to generate text captions of the first voice signal (Othmer, fig. 6, 640 – “Select Next Transcriber Profile”, 660 – “Select Matching Transcriber”; [0053], “candidate transcribers are selected based on requestor and group preferences, transcriber availability, and transcriber profile information”; [0055], “These elements may include accuracy, speed, affiliation with a particular group, cost of transcription service, languages known, availability for transcribing, and reputation”; [0052], “a segmented audio file is transmitted to a different transcriber”; [0073], “requestor may then choose to have the audio file transcribed by a different transcriber”).  Therefore, in view of Othmer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Nachtrab, by selecting first and second available CA as taught by Othmer, in order to select a transcriptionist based on the transcriber profile having elements: accuracy, speed, affiliation with a particular group, cost of transcription service, languages known, availability for transcribing, reputation, transcription preference and threshold (Othmer, [0055]; [0057]). 

Re claim 2:
2. The captioning method of claim 1 further including, during a second AU-HU communication session that occurs subsequent to the first AU-HU communication session, receiving a second voice signal, determining a second availability of the first captioning resource type, selecting, based at least in part on the second availability of the first captioning resource type, a second resource of the second captioning resource type instead of a resource of the first captioning resource type, to generate second caption text corresponding to the second voice signal (Nachtrab, [0084], “the different operators or communication assistants CA can be located in a call center connected to the transcription server 7 via the network 6. In another embodiment the different operator or communication assistants' CA can work in their home office where the terminals 8-i are located”; see claims 1, 13 and 18 above and see Othmer, fig. 6, 640 – “Select Next Transcriber Profile”, 660 – “Select Matching Transcriber”; [0053], “candidate transcribers are selected based on requestor and group preferences, transcriber availability, and transcriber profile information”; [0055], “These elements may include accuracy, speed, affiliation with a particular group, cost of transcription service, languages known, availability for transcribing, and reputation”; [0052], “a segmented audio file is transmitted to a different transcriber”; [0073], “requestor may then choose to have the audio file transcribed by a different transcriber”).

Re claims 5 – 6:
5. The captioning method of claim 2 wherein the second caption text is transmitted to the AU device as captions of the second voice signal.  6. The captioning method of claim 2 wherein the second AU-HU communication session is between the AU device and a second HU device (Nachtrab, [0075], “a translation unit 7D having access to a database or memory 7E storing different kinds of translation algorithms”; [0078], “”; fig. 12, “with speech repeating operator”, “automatic SRA selection”; different translation algorithm can be automatically selected; [0084], “the different operators or communication assistants CA can be located in a call center connected to the transcription server 7 via the network 6. In another embodiment the different operator or communication assistants' CA can work in their home office where the terminals 8-i are located”; see claims 1, 13 and 18 above and see Othmer, fig. 6, 640 – “Select Next Transcriber Profile”, 660 – “Select Matching Transcriber”; [0053], “candidate transcribers are selected based on requestor and group preferences, transcriber availability, and transcriber profile information”; [0055], “These elements may include accuracy, speed, affiliation with a particular group, cost of transcription service, languages known, availability for transcribing, and reputation”; [0052], “a segmented audio file is transmitted to a different transcriber”; [0073], “requestor may then choose to have the audio file transcribed by a different transcriber”).

Re claim 7:
7. The captioning method of claim 1 wherein the captioning resources are located at a relay remote from the AU device and the HU device, the method further including transmitting the first voice signal from at least one of the AU and HU devices to the relay (Nachtrab, fig. 1; fig. 2).

Re claim 8:
8. The captioning method of claim 1 wherein the first voice signal is an HU voice signal and does not include an AU voice signal (Nachtrab, [0065], “a communication partner CP of the user U is input into
the mobile device 2 of the respective user”).

Re claims 10 - 11:
10. The captioning method of claim 1 wherein the second captioning process includes providing a voice signal to a second ASR to generate captions (Nachtrab, [0023], “switches the stream of received voice over IP data packets received from a mobile device of a user to terminals of operators depending on the area of the current position of the mobile device”; [0017], “operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition”; [0084], “the different operators or communication assistants CA”; [0074], “different terminals 8-1, 8-2, ... , 8-N of operators or communication assistants CA depending on the detected area of the current position”; 8-N operators includes first and second CAs).

11. The captioning method of claim 1 wherein the first captioning resource type includes a CA that specializes in handling HU voice signals with a specific characteristic (Nachtrab, [0017], “terminals of operators or communication assistants to which a spoken language is output and which repeat or revoice the spoken language for speech recognition by the selected speech recognition algorithm run by said transcription server”; fig. 12; [0010], “a speech recognition algorithm is selected depending on a natural language or dialect spoken”; the selected speech recognition algorithm – first captioning resource type; as selected speech recognition algorithm based on conditions such as: dialect, position, language... see fig. 12).

Re claim 14:
14. The captioning method of claim 13 wherein, during the first AU-HU communication session, a second resource of the second captioning resource type becomes available, the method further including, in response to the second resource becoming available, switching from the first resource to the second resource to generate the first caption text which is then transmitted to the AU device (Nachtrab, [0075], “a translation unit 7D having access to a database or memory 7E storing different kinds of translation algorithms”; [0078], “”; fig. 12, “with speech repeating operator”, “automatic SRA selection”; different translation algorithm can be automatically selected; [0084], “the different operators or communication assistants CA can be located in a call center connected to the transcription server 7 via the network 6. In another embodiment the different operator or communication assistants' CA can work in their home office where the terminals 8-i are located”; see claims 1, 13 and 18 above and see Othmer, fig. 6, 640 – “Select Next Transcriber Profile”, 660 – “Select Matching Transcriber”; [0053], “candidate transcribers are selected based on requestor and group preferences, transcriber availability, and transcriber profile information”; [0055], “These elements may include accuracy, speed, affiliation with a particular group, cost of transcription service, languages known, availability for transcribing, and reputation”; [0052], “a segmented audio file is transmitted to a different transcriber”; [0073], “requestor may then choose to have the audio file transcribed by a different transcriber”).

Re claim 16:
16. The captioning method of claim 13 wherein the first resource includes an ASR for converting a voice signal to the first caption text (Nachtrab, Abstract). 

Re claim 17:
17. The captioning method of claim 13 wherein the captioning resources are located at a relay remote from the AU device and the HU device (Nachtrab, figs. 1 - 2).

Re claim 19:
19. The method of claim 18 wherein the first caption text is transmitted to the AU device for display (Nachtrab, [0064], “for transcription of spoken language into continuous text for a user U”; [0067], “the transformed continuous text is transmitted by the transcription server 7 to the mobile device 2 of the user U or to a user terminal of the respective user U in real time. The transformed continuous text can be displayed on a display of the mobile device 2 to the user”).

Re claim 20:
20. The method of claim 18 wherein the first and second ASR engines are different (Nachtrab, [0075], “a translation unit 7D having access to a database or memory 7E storing different kinds of translation algorithms”; [0078], “”; fig. 12, “with speech repeating operator”, “automatic SRA selection”; different translation algorithm can be automatically selected; [0084], “the different operators or communication assistants CA can be located in a call center connected to the transcription server 7 via the network 6. In another embodiment the different operator or communication assistants' CA can work in their home office where the terminals 8-i are located”; see claims 1, 13 and 18 above and see Othmer, fig. 6, 640 – “Select Next Transcriber Profile”, 660 – “Select Matching Transcriber”; [0053], “candidate transcribers are selected based on requestor and group preferences, transcriber availability, and transcriber profile information”; [0055], “These elements may include accuracy, speed, affiliation with a particular group, cost of transcription service, languages known, availability for transcribing, and reputation”; [0052], “a segmented audio file is transmitted to a different transcriber”; [0073], “requestor may then choose to have the audio file transcribed by a different transcriber”).
.
Claims 3 – 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtrab et al. (US 2012/0265529 A1) in view of Othmer et al. (US 2004/0064317 A1) as applied to claims 1 and 2 above, and further in view of Kahn et al. (US 2006/0149558 A1).
Re claim 3, 9:
Nachtrab teaches a translation unit having access to a database or memory storing different kinds of translation algorithms.  Nachtrab does not explicitly disclose an ASR can be trained.   Kahn teaches an apparatus for collecting data from a plurality of diverse data sources, the diverse data sources generating input data selected from the group including text, audio, and graphics, the diverse data sources (Kahn, Abstract).  Kahn further teaches 3. The captioning method of claim 2 wherein the second captioning process includes the steps of providing a voice signal to a second ASR that is trained differently than the first ASR.  9. The captioning method of claim 1 wherein the ASR is trained specifically for the voice of the CA (Kahn, [0066], “transcriptionist ( or a specialized member of a transcriptionist team) in preparing audio and text for speech user training of a speech processor”; [0037], “Speech recognition and other speech and language processing may be speaker-independent, speaker-independent systems made more speaker-dependent by speaker adaptation ("speaker-adaptive"), or speaker-dependent. Speaker-dependent systems are based upon training data sets from a single speaker that reflect the speaker's  speaking style and vocabulary, specific recording device, and local background noise”; [0065], “a preferably speaker-dependent speaker model and processing modules”; [0446], “the audio annotation 528 may represent re-dictation whereby a transcriptionist respeaks the dictation and has it transcribed with a speech user profile 312 (FIG. 3) for the transcriptionist”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method / system described in Nachtrab, by providing the “trained and speaker dependent” speech recognition system, since Kahn explains speaker-dependent systems are based upon training data sets from a single speaker that reflect the speaker's speaking style and vocabulary, specific recording device, and local background noise. They are highly accurate and reliable for that single speaker (Kahn, [0037]).

Re claim 4:
4. The captioning method of claim 3 wherein the second captioning process is also a revoicing captioning process (Nachtrab, [0017]; [0060], “revoice”).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtrab et al. (US 2012/0265529 A1) in view of Othmer et al. (US 2004/0064317 A1) as applied to claims 1 and 14 above, and further in view of Lamprecht et al. (US 2009/0089236 A1).
Re claims 12 and 15:
Nachtrab do not explicitly disclose providing a voice signal to two ASRs.  Lamprecht teaches a method includes reading the information by an identifier and speaking the information as a voice message into an information retrieval system; delivering the voice message to a plurality of voice recognition systems; analyzing the voice message in each of the plurality of voice recognition systems and identifying a preliminary result.  Lamprecht further teaches 12. The captioning method of claim 1 further including presenting the first voice signal to a second ASR engine that generates second text captions that are transmitted to the AU device.  15. The captioning method of claim 14 wherein the method further includes, in response to the second resource becoming available (Lamprecht, [0026], “the utilization of
additional speech recognizers” – becoming available), providing the first voice signal to the second resource, obtaining, by the second resource, revoiced audio generated by a revoicing of the first voice signal by a call assistant (CA), generating first caption text of the revoiced audio using an automatic speech recognition (ASR) engine, and transmitting the first caption text to the AU device (Lamprecht, [0025], “The re-voicing may be repeated until a candidate is accepted or finally rejected after a given number of re-tries”; [0096], “The operator is prompted to repeat (re-voice) the utterance. Note: the prompt for operator re-voicing can be requested multiple times by the system as empirically determined to be of efficacy”; [0125]; [0103], “use of multiple-speech recognizers and the potential to re-voice”).  Othmer also teaches in response to the second resource becoming available (Othmer, fig. 6, 640 – “Select Next Transcriber Profile”, 660 – “Select Matching Transcriber”; [0053], “candidate transcribers are selected based on requestor and group preferences, transcriber availability, and transcriber profile information”).  Therefore, in view of Lamprecht, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Nachtrab, by providing the multiple speech recognizers as taught by Lamprecht, since Lamprecht suggests that the different voice recognition systems apply different voice recognition strategies. Namely by working with different recognizing algorithms or recognition techniques that may have been independently developed. So each voice recognizer or speech-recognition unit may apply its own recognition strategy or strategies based on different phonetic speech models, matching algarithms, etc. As a consequence they may deliver different recognition results upon processing the same utterance, especially in a noisy environment (Lamprecht, [0016]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/092907 (‘907). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘907 teaches a plurality of separate captioning resources (available or standby resources). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715